EXHIBIT 10.2

EXECUTION VERSION

 

AMENDMENT NO. 1

TO AMENDED AND RESTATED LIMITED GUARANTY

Amendment No. 1, dated as of January 22, 2007 (this “Amendment”), by and between
BEAR STEARNS MORTGAGE CAPITAL CORPORATION (the “Buyer”) and HOMEBANC CORP. (the
“Limited Guarantor”).

RECITALS

The Limited Guarantor has made a Limited Guaranty in favor of the Buyer pursuant
to that certain Amended and Restated Limited Guaranty, dated as of May 31, 2006
(the “Existing Limited Guaranty” as amended by this Amendment, the “Limited
Guaranty”). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Limited Guaranty.

The Limited Guarantor and the Buyer have agreed, subject to the terms and
conditions of this Amendment, that the Existing Limited Guaranty be amended to
reflect certain agreed upon revisions to the terms of the Existing Limited
Guaranty.

Accordingly, the Buyer and the Limited Guarantor hereby agree, in consideration
of the mutual promises and mutual obligations set forth herein, that the
Existing Limited Guaranty is hereby amended as follows:

SECTION 1.     Guarantees. The Limited Guaranty is hereby amended by deleting
clause (i) of Section 10(e) thereto and replacing it with the following
language:

“(i) Guarantees. The Limited Guarantor shall not create, incur, assume or suffer
to exist any Guarantees, other than (i) this Guaranty; (ii) those Guarantees
listed on Exhibit A hereto; and (iii) to the extent the aggregate Guarantees of
the Limited Guarantor (without regard to the Guarantees referred to in clauses
(i) and (ii) above) do not exceed $100,000,000; but in all instances, to the
extent reflected in the Limited Guarantor’s financial statements or notes
thereto.”

SECTION 2.    Exhibits. The Limited Guaranty is hereby amended by adding Exhibit
A hereto as Exhibit A thereto.

SECTION 3.     Conditions Precedent. This Amendment shall become effective on
the date hereof (the “Amendment Effective Date”) subject to the satisfaction of
the following conditions precedent:

3.1          Delivered Documents. On the Amendment Effective Date, the Buyer
shall have received the following documents, each of which shall be satisfactory
to the Buyer in form and substance:

(a)          this Amendment, executed and delivered and duly authorized officers
of the Buyer and the Limited Guarantor; and

 

USActive 6983314.1

 


--------------------------------------------------------------------------------



 

 

(b)          such other documents as the Buyer or counsel to the Buyer may
reasonably request.

SECTION 4.    Representations and Warranties. The Limited Guarantor hereby
represents and warrants to the Buyer that it is in compliance with all the terms
and provisions set forth in the Existing Limited Guaranty on its part to be
observed or performed, and that no “event of default” has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 10 of the Existing Limited Guaranty.

SECTION 5.     Fees. The Limited Guarantor agrees to pay as and when billed by
the Buyer all of the reasonable fees, disbursements and expenses of counsel to
the Buyer in connection with the development, preparation and execution of, this
Amendment or any other documents prepared in connection herewith and receipt of
payment thereof shall be a condition precedent to the Buyer entering into any
Transaction pursuant hereto.

SECTION 6.  Confidentiality. The parties hereto acknowledge that the
confidentially provisions set forth in Section 29 of the Repurchase Agreement
shall apply to this Amendment.

SECTION 7.     Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Limited Guaranty shall continue to be, and shall remain,
in full force and effect in accordance with its terms.

SECTION 8.   GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 9.     Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.

SECTION 10.  Conflicts. The parties hereto agree that in the event there is any
conflict between the terms of this Amendment, and the terms of the Existing
Limited Guaranty, the provisions of this Amendment shall control.

SECTION 11.  Reaffirmation of Limited Guaranty. The Limited Guarantor hereby
ratifies and affirms all of the terms, covenants, conditions and obligations of
the Limited Guaranty and acknowledges and agrees that such Limited Guaranty
shall apply to all of the Obligations under the Master Repurchase Agreement, as
amended on the date hereof and as it may be further amended, modified and in
effect, from time to time.

[SIGNATURE PAGE FOLLOWS]

 

USActive 6983314.1

-2-

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

BEAR STEARNS MORTGAGE CAPITAL CORPORATION,

as Buyer

By:  /s/ TIMOTHY GREENE                                

Name: Timothy Greene

 

Title:

Senior Vice President

HOMEBANC CORP.

as Limited Guarantor

By:  /s/ JAMES L. KRAKAU                                

Name: James L. Krakau

 

Title:

Senior Vice President

 

 

USActive 6983314.1

 


--------------------------------------------------------------------------------



 

 

Exhibit A to Limited Guaranty

EXISTING INDEBTEDNESS

Lender

Commitment/Available Amount

MASTER REPURCHASE AGREEMENT, dated as of October 31, 2006, between HOMEBANC
CORP., a Georgia corporation (“HB Corp.” and a “Seller”), HOMEBANC MORTGAGE
CORPORATION, a Delaware corporation (“HMC” and a “Seller”, together with HB
Corp., the “Sellers”), JPMORGAN CHASE BANK, N.A., a banking association
organized under the laws of the United States (“JPMorgan”, the “Administrative
Agent” and a “Buyer”) and the Buyers party hereto from time to time.

$500 Million - Committed

LOAN AND SECURITY AGREEMENT, dated as of November 17, 2006 (the “Agreement”), is
entered into by and among HOMEBANC CORP., a Georgia Corporation (“HB Corp.” and
a “Borrower”), HOMEBANC MORTGAGE CORPORATION, a Delaware corporation (“HMC”, a
“Borrower” and, together with HB Corp., the “Borrowers”), the LENDERS party
hereto from time to time, and JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as
Administrative Agent for the benefit of the Lenders (together with its permitted
successors in such capacity, “Administrative Agent”).

$75 Million of the $500 million warehouse line- Committed

MASTER REPURCHASE AGREEMENT, dated as of January o, 2007, between HOMEBANC
CORP., a Georgia corporation (“HB Corp.” and a “Seller”), HOMEBANC MORTGAGE
CORPORATION, a Delaware corporation (“HMC” and a “Seller” and together with HB
Corp. the “Sellers”) and JPMORGAN CHASE BANK, N.A., a national banking
association organized under the laws of the United States (the “Buyer”).

$500 million - Available

MASTER REPURCHASE AGREEMENT, dated as of March 27, 2006, by and between HOMEBANC
CORP., a Georgia corporation, and HOMEBANC MORTGAGE CORPORATION, a Delaware
corporation, as sellers (each, a “Seller” and collectively, the “Sellers”) and
LIQUID FUNDING, LTD., a Bermuda limited liability company, as buyer (the
“Buyer”).

$300 million – Available

 



 

USActive 6983314.1

 


--------------------------------------------------------------------------------



 

 

 

MASTER REPURCHASE AGREEMENT, dated as of February 24, 2006, among HOMEBANC
MORTGAGE CORPORATION, a Delaware corporation (“HMC” and a “Seller”), HOMEBANC
CORP., a Georgia corporation (“HB Corp.” and a “Seller” and, together with HMC,
the “Sellers”) and MERRILL LYNCH BANK USA, a Utah industrial loan corporation
(the “Buyer”).

$150 Million – Available

(Terminating on Feb. 23, 2007)

International Securities Dealer Association agreements for the purpose of
entering into derivative transactions with the following counterparties of
HomeBanc Mortgage Corporation:

Citibank N.A.

IXIS Financial Products, Inc.

Deutsche Bank AG

BNP Paribas

 

 

 

 

 

USActive 6983314.1

-2-

 

 

 